Citation Nr: 1439117	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for tension headaches.  

2.  Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel




INTRODUCTION

The Veteran had active service from December 1983 to March 1990 and from November 1993 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for tension headaches and assigning a disability evaluation of 30 percent.  This rating decision also, in relevant part, denied the claim for an evaluation in excess of 10 percent for left hip degenerative joint disease.  

This claim was processed using electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)).  

Additional evidence has been associated with the claims file since the September 2011 statement of the case.  A supplemental statement of the case addressing this evidence was associated with VBMS in April 2014.  


FINDINGS OF FACT

1.  The Veteran's tension headaches are frequent and sometimes prostrating; they are not very frequently completely prostrating and prolonged resulting in severe economic inadaptability.  

2.  The Veteran's left hip degenerative joint disease is manifested by flexion limited to no less than 45 degrees and pain; it is not manifested by ankylosis, extension limited to 5 degrees or less, flexion limited to 30 degrees or less, limitation of abduction lost beyond 10 degrees, flail joint or impairment of the femur.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for service-connected tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for an evaluation in excess of 10 percent for left hip degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim of entitlement to a higher initial evaluation for tension headaches, this claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As for the claim of entitlement to a higher evaluation for a left hip condition, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the Veteran in letters dated November 2009 and March 2010.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examinations in December 2009 and March 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Tension Headaches

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for his service-connected tension headaches.  For historical purposes, the Veteran's claim was originally received in August 2009.  Subsequently, in a May 2010 rating decision, service connection was granted for tension headaches.  A disability evaluation of 30 percent was assigned under Diagnostic Code 8199-8100, effective as of December 1, 2008.  A notice of disagreement was received from the Veteran in October 2010 (and treated as timely), but the assigned ratings were continued in a September 2011 statement of the case.  The Veteran appealed this decision to the Board in February 2012.  

Upon receipt of his claim, the Veteran was afforded a VA examination in December 2009.  It was noted that the Veteran had been suffering from migraine headaches for the past 1 to 1.5 years.  There was no history of hospitalization or surgery and it was noted that the Veteran's headaches occurred weekly over the past 12 months.  These were treated with continuous medication.  The Veteran reported that most of his attacks were prostrating and that they would last for hours.  The examiner diagnosed the Veteran with tension headaches that had significant effects on his occupation due to pain and increased absenteeism.  This condition only had a mild impact on certain activities of daily living, including chores, shopping, exercise, recreation and traveling.  

The Veteran was afforded an additional VA examination in March 2014.  The Veteran reported that his headaches were getting worse.  He described headaches at a pain level of 8 out of 10 occurring very day.  He stated that his headaches were worse in the mornings and that he adjusted his job schedule to start at 11:00 AM to accommodate for this.  He reported that some days his headaches would flare up to a 10 out of 10.  These flare-ups lasted for approximately 30 minutes  The Veteran's headache pain was described as being localized on the top of the head, although sometimes around the forehead and on the back of the head.  The Veteran also experienced sensitivity to light.  The Veteran did not have characteristic prostrating attacks of migraine headache pain or of non-migraine headache pain.  

The preponderance of the above evidence demonstrates that a disability evaluation in excess of 30 percent for tension headaches is not warranted at any time during the pendency of this claim.  The Veteran's disability is rated under Diagnostic Code 8199-8100.  Under Diagnostic Code 8100, a 30 percent evaluation is warranted when there is evidence of headaches with characteristic prostrating attacks occurring on an average of once per month over the last several months.  38 C.F.R. § 4.124a.  The highest available rating of 50 percent is warranted when there is evidence of headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

While the Veteran reported in December 2009 that most of his attacks were prostrating and would last for hours, the Veteran was still capable of maintaining full-time employment.  It was also noted that his headaches only resulted in a mild interference with his activities of daily living.  Subsequently, upon examination in March 2014, it was noted that while the Veteran reported a worsening of his headaches, these headaches were not characteristic prostrating attacks of migraine or non-migraine headaches.  The Veteran was also still employed on a full-time basis, although he changed his schedule due to morning headaches.  This evidence demonstrates that, while the Veteran suffers from frequent and severe headaches, they are not completely prostrating and they do not result in severe economic inadaptability, as he continues to work on a full-time basis.  As such, the Veteran's symptomatology is more appropriately represented by a 30 percent disability evaluation rather than a 50 percent evaluation.  

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his tension headaches.  In May 2014, VA received a statement from the Veteran in which he asserted that he woke up with migraine headaches everyday with occasional blurred vision.  While the Board is sympathetic, this does not reflect headaches that are very frequent and completely prostrating.  It also fails to reflect severe economic inadaptability.  As such, these statements do not reflect that a higher evaluation is warranted on a schedular basis.  He also suggested in his May 2014 statement that he was unsatisfied with the fact that nobody had performed a CAT (computed axial tomography) scan on him.  However, a remand to obtain a CAT scan is not necessary, as the rating criteria are based purely on symptomatology not reflected in a CAT scan. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for tension headaches must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected headaches on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of frequent and painful headaches.  His 30 percent rating contemplates this impairment of function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, the evidence of record reflects that the Veteran has maintained full-time employment throughout the pendency of this claim.  Thus, further consideration of this matter is not required.

Left Hip Degenerative Joint Disease

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for his service-connected left hip degenerative joint disease.  The previously assigned disability rating of 10 percent was continued in a rating decision dated May 2010.  A notice of disagreement was received from the Veteran in October 2010 (and treated as timely), but the assigned rating was continued in a September 2011 statement of the case.  The Veteran appealed this decision to the Board in February 2012.  

The record contains a letter prepared by the Veteran's prospective employer dated August 2008.  According to this letter, the Veteran had an inability to "squat to floor" after a left hip decompression.  

The Veteran was afforded a VA examination for this condition in December 2009.  The Veteran reported left hip pain since 2001.  The Veteran reported that this condition was becoming progressively worse.  It was treated with steroid injections and Percocet.  The Veteran endorsed many symptoms, including giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, cracking, popping, and weekly episodes of severe flare-ups lasting for hours.  He reported that during these flare-ups he had to lie down and stop all activity.  There were no claims of deformity, episodes of dislocation or subluxation or effusion.  The Veteran reported that he was able to stand for 15 to 30 minutes and was unable to walk for more than a few yards.  He always used a cane to assist with ambulation.  Range of motion testing revealed left flexion from 0 to 45 degrees, extension from 0 to 15 degrees, and abduction from 0 to 30 degrees.  He could not cross his left leg over the right and he could not toe out greater than 15 degrees.  There was projective evidence of pain following repetitive motion but the examiner was unable to test any additional limitations because the Veteran declined repetitive testing due to pain.  There was no ankylosis.  The Veteran was also noted to presently be fully employed on a full-time basis.  The examiner diagnosed the Veteran with degenerative joint disease of the left hip.  This resulted in significant effects on the Veteran's occupation due to decreased strength and lower extremity pain.  This impacted the Veteran's activities of daily living, preventing sports and severely impacting his ability to exercise.  

The Veteran was most recently afforded a VA examination of the left hip in March 2014.  The Veteran reported that he especially felt pain in his left hip when he played with his daughter or lifter her up.  He also stated that he had to stop while driving to rest his hip.  He reported flare-ups with pain rated at a 7 out of 10 due to prolonged standing, sitting or being in one position.  The Veteran indicated that his left hip pain would come and go, but he noticed it at least once a week.  Range of motion testing revealed left hip flexion to 125 degrees or greater and left hip extension to greater than 5 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs and rotation was not so limited as to prevent him from toe-out more than 15 degrees.  After three repetitions, flexion was reduced to 120 degrees.  There were no other changes in range of motion.  Functional loss was noted to be due to excess fatigability and pain on movement.  There was no ankylosis, malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  It was noted that the Veteran occasionally used a cane to assist with ambulation.  The examiner concluded that the Veteran's left hip disability impacted his ability to work.  While the Veteran reported that he could still work, he had to change his position frequently due to his hip condition. 

The preponderance of the above evidence demonstrates that an evaluation in excess of 10 percent is not warranted at any time during the pendency of this claim.  The Veteran's left hip disability is presently rated under Diagnostic Code 5003-5252.  Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.  Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

According to the December 2009 VA examination report, the Veteran had flexion to 45 degrees.  This warrants a 10 percent evaluation under Diagnostic Code 5252.  The Veteran was subsequently found to have normal flexion to 125 degrees upon examination in March 2014, limited to 120 degrees upon repetition due to pain.  As such, the Veteran has maintained flexion of the left hip that is no more than 10 percent disabling throughout the pendency of this claim.  See id.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2013).  In the present case, while there is evidence of functional loss due to fatigability and painful motion, the Veteran has nonetheless maintained flexion of the left hip in excess of 30 degrees throughout the pendency of this claim.  As such, even when considering functional loss, a higher rating cannot be assigned in this case. 

The Board has also considered whether a higher evaluation may be warranted under any other applicable diagnostic code.  Diagnostic Code 5250 is used to rate ankylosis of the hip.  Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.

The evidence of record clearly demonstrates that the Veteran does not suffer from ankylosis of the left hip, and as such, this code is not applicable.  There is also no evidence of extension limited to 5 degrees or less, and as such, Diagnostic Code 5251 is not applicable.  Id.  The Veteran also does not suffer from flail joint of the left hip or impairment of the femur.  As such, Diagnostic Codes 5254 and 5255 are not applicable.  Finally, ratings are available under Diagnostic Code 5253 for limitation of motion of the thigh.  Id.  However, the Veteran's 10 percent evaluation is in effect due to painful limited motion of the left thigh.  As such, to assign a separate 10 percent evaluation under Diagnostic Code 5253 for limited motion would result in pyramiding.  See 38 C.F.R. § 4.14.  As such, higher or separate evaluations are not warranted under any other applicable diagnostic code.  

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his left hip disability.  In a statement received by VA in May 2014, the Veteran asserted that he was entitled to a higher rating because he had a lot of pain in his left hip if he stood for more than 20 minutes.  He also noted that he had a cane to assist with ambulation and that sometimes his "left leg just go dead," causing him to lose his balance.  He also noted that his physician had informed him that he would need a total hip replacement.  However, while the Board has considered these assertions, they fail to demonstrate that a higher schedular evaluation is warranted at any time during the pendency of this claim.  A 10 percent evaluation is meant to compensate for symptomatology such as pain.  The Veteran has not provided any evidence or statement to reflect that he meets the schedular criteria for a higher evaluation at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for left hip degenerative joint disease must be denied.

The Board has again considered whether referral for an extraschedular rating may be warranted.  The Board is aware of the Veteran's complaints as to the effects of his service-connected left hip disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  The Veteran has described symptoms such as pain, fatigability and limited motion.  The assigned ratings contemplate this impairment of function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim of entitlement to an initial evaluation in excess of 30 percent for tension headaches is denied.  

The claim of entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


